DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 18 and 20 is/are rejected under 35 U.S.C. 102(1) as being anticipated by Inazawa Yoshiyasu (JP PUB 2010135995, further referred to as Inazawa)
As to claim 1, Inazawa teaches piezoelectric oscillator comprising (fig 1):
a base member (1a (A)) including an upper surface and a lower surface;
a piezoelectric resonator (3) disposed on the upper surface of the base member;
a lid member (10) coupled to the upper surface of the base member to hermetically seal the piezoelectric resonator;
an electronic component (2) disposed on the lower surface of the base member;
a mounting frame (9) coupled to the lower surface of the base member and configured to surround the electronic component; and
a heat conduction path (20) disposed on at least one of the base member and the mounting frame and configured to conduct heat (paragraph 27),
wherein the heat conduction path is electrically isolated from both of the piezoelectric resonator and the electronic component (paragraph 23, ground to 9), and

As to claim 5, Inazawa teaches the heat conduction path is a ground pattern coupled to a ground terminal (paragraphs 23 and 27, the heat conduction terminal is grounded, not connected to any terminal and absorbs frequency fluctuations).
As to claim 6, Inazawa teaches the piezoelectric resonator is a quartz (paragraph 12).
As to claim 7, Inazawa teaches the electronic component is an integrated circuit (paragraph 21, IC chip).
As to claim 8, Inazawa teaches a circuit board on which the piezoelectric oscillator is mounted such that mounting frame faces the circuit board (paragraph 22, mounting terminal’s on the bottom of the circuit are used to mount to a mounting frame).
As to claim 18, Inazawa teaches piezoelectric oscillator device comprising: 
A piezoelectric oscillator comprising (fig 1):
a base member (1a (A)) including an upper surface and a lower surface;
a piezoelectric resonator (3) disposed on the upper surface of the base member;
a lid member (10) coupled to the upper surface of the base member to hermetically seal the piezoelectric resonator;
an electronic component (2) disposed on the lower surface of the base member;
a mounting frame (9) coupled to the lower surface of the base member and configured to surround the electronic component; and
a heat conduction path (20) disposed on at least one of the base member and the mounting frame and configured to conduct heat (paragraph 27),

wherein the heat conduction path includes a first heat conduction portion (20) disposed inside where the mounting frame overlaps the base member and a second heat conduction portion (20a) connected to the first heat conduction portion and disposed outside where the mounting frame overlaps the base member (paragraph 24).
As to claim 20, Inazawa teaches the heat conduction path is a ground pattern coupled to a ground terminal (paragraphs 23 and 27, the heat conduction terminal is grounded, not connected to any terminal and absorbs frequency fluctuations).
Allowable Subject Matter
Claims 9-17 are allowed.
Claims 2-4 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	None of the cited prior art teach or suggest the heat conduction path disposed in the gap, as is recited in claims 2-4, 9-17, and 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yokoo et al (Pub 2015/0123737) teaches a crystal circuit with an IC chip formed on a second surface with a temperature path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356.  The examiner can normally be reached on M-F 9am-6pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY M SHIN/Primary Examiner, Art Unit 2849